Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 1of 16

Fillin this information to identify the case:

Debtor Name 0) 7 ACh FoAA OG f wu

Unlled States Bankruptcy Court far that Vu Ad AS. District of E AOA fof
(Staley

[Sera

Gase number:

 

 

Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities

in Which the Debtor’s Estate Holds a Substantial or Controlling Interest
127

This is the Periodic Report as of i 10/31/2019] ,on the value, operations, and profitability of those entities
in which a Debtor holds, or hyo or more Debtors coilectively hold, a substantial or controlling interest (a “Controlled
Non-Debtor Entity”), as required by Bankruptcy Rule 2015.3. For purposes of this form, “Debtor” shall include the
estate of such Debtor.
[Name of Debtor] holds a substantial or controlling interest in the following entities: Sues
Name of Controlled Non-Debtor. Entity ¢.06°° 0°08) 7 8) 2 nterest of the Debtor © #

 

duravin Ine 100%

 

 

This Periodic Repo.t contains separate reports (Eniiiy Reports) on the value, operations, and profitability of each
Controlled Non-Debtor Entity,

Bach Entity Report consists of five exhibits.

Exhibit A contains the most recently available: balance sheet, statement of income (/oss), statement of cash flows,
and a statement of changes in shareholders’ or partners’ equity (defictt) for the period covered by the Euditp Report,
along with summarized footnotes, ,

Exhibit B describes the Controlled Non-Debtor Entity’s business operations.
Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

Exhibit D describes how federal, state or loca! taxes, and any tax. attributes, refunds, or other benefits, have been
allocated between or amang the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor
Entity and includes a copy of each tax sharing or tax allocation agreement to which the Contralled Non-Debior
Entity is a party with any other Controlled Non-Debtor Entity,

Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any clainis, administrative expenses or
professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to make
such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with
respect thereto.

This Periodic Report must be signed by a representative of fhe trustee or debtor in possession.

Officlal Form 426 Pariodie Report About Controlled Non-Debter Entities’ Value, Operations, and Profitabillty page 4

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 2 of 16

Debtor Name Ao MAE L SOA at We af Case number. /8 “OFF f

 

The undersigned, having reviewed the Eniify Reports for each Controlled Non-Debtor Entity, and being familiar with the Debtor's
financtal affairs, verltles under the penalty of perjury that to the best of his or her knowladga, {I} this Perlodic Report and the
attached Entity Reports are complete, accurate, and truthful to the best of his or her knowledge, and (li the Debtor did nat cause
the creation of any entity with actual deliberate intent to evade the requirements of Bankruptcy Rule 2045.3

For non-indlvidual oo 2
Debtors: on

Signatura of Authorized Individual

  
  

 

 

Printed name of Authorized dividual

Date
MM? DO /YYYY

 

 

 

EM Ae 1 x

¢ hee
Signatura of Debtor Tt Signature of Debtor 2

 

A
LIIA. Toff,

Ponted name of Debtor 1 , Painted name of Debtor 2
Date_{ x o LOG Date
MMs jO0D vY¥YYY MM/ OD fYYYY

 

 

See Attached

Official Form: 426 Parfodic Report About Con{ralled Non-Debtor Entity's Value, Oparatians, and Profitability page 2

 

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 3 of 16

 

 

DBabter Name Noa EA é & WIP OA * U f&_/ Gase number. [Pw & oe
il Exhibit A: Financial Statements for [Name of Controlled Non-Debtor Enilty] Juravin Inc.

 

See attached

Official Form 426 Periodia Report About Controlled Non-Debtor Eniily’s Value, Operations, and Profitabliity

page 3

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 4 of 16

Debtor Name how Kae Ly VIIAA Us A! Case number. ea Ce EL f

 

a Exhibit A-d: Balance Sheet for [Name of Controlled Non-Debtor Entity] aa of [date] Turavin Inc.

[Provide a balance sheet dated as of the end of the most recent 3-month pariod of the current fiscal year and as of the
arid of the preceding fiscal year.

Describe the saurce of this Information.]

See Attached

Official Form 426 Parlodic Report About Gontralled Non-Debtor Entity's Value, Operations, and Profitabikty page 4

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 5 of 16

 

6:06 PM JURAVIN INC
42/08/49 Balance Sheet
Accrual Basis As of December 31, 2018
Dec 31, 18
ASSETS
Current Assets
Checking/Savings
TD Bank #0802 528.00
Total Checking/Savings 528.00
Toial Current Assets 528.00
TOTAL ASSETS 628.00
LIABILITIES & EQUITY
Liabilities
Current Liabilities
Credit Cards
American Express#5063 13,423.24
Total Credit Cards 13,423.24
Total Current Liabilities 43,423.24
Tatal Liabilities 13,423.24
Equity
Capital Stock 1,000.00
Retained Earnings -14,056,.00
Shareholder Distributions 4,474.76
Net Income -4,374.00
Total Equity -12,895,24
TOTAL LIABILITIES & EQUITY 528.00

Page 4

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 6 of 16

Deblor Name ae ba eh. VOK A \ I {£) Case number. / g ta & oh

mz Exhibit A-2: Statement of Income (Loss) for [Name of Controlled Nan-Debtor Entity] for period ending [data]

[Provide a statement of income (/oss) for the following petlads:
(l} For the initial report:

a. the period between the end of the preceding fiscal year and the end of the most recent 3-month pariod of
the current fiscal year; and

b. the prior fiscal year.
(if} For subsequent reports, since the closing date of the Jast report.

Describe the source of this information,]

See Attached

 

 

Officlal Form 426 Pariodis Report About Controlled Non-Debtor Entity's Value, Operations, and Profitability page 5

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19

Page 7 of 16

 

4:53 PM JURAVIN INC
42106749 Profit & Loss
Accrual Basis October 2019
Oct 19
Ordinary Income/Expense
Income
Sales/ Income 42,000,00
Tatal Income 12,000.60
Expense
Advertising 984,83
Automobile 69.28
Bank Fees 40.06
Contract Labor 4,249.34
internet / Cabie 90.99
Meals 113.44
Office Expense 1,766.49
Travel 1748.08
Total Expense 4,402.42
Net Ordinary Income 7,697.68
Nat Income 7,697.58

Page 1

 

 

 
4:83 PM

12/06/19
Accrual Basls

JURAVIN INC

Profit & Loss
January through October 2019

Ordinary hicome/Expense
Income

Sales/ Income

Total income

Expense

Advertising
Automobile

Bank Faes

Contract Labor

Dues & Subscriptions
Internat / Cable

Meals

Office Expense
Postage

Professional Services
Telephone

Tolts / Parking

Travel

Total Expense
Neat Ordinary Income

Net Income

Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 8 of 16

Jan - Oct...

{2,103,99

12,103.99

44,687.38
972.17
108,00

4,827.30
250.00
690,06

4,010.67

7,894.00
4192.42

6,00
1,008.29
20.67

6,770.91
38,498.87
-26,334,88
-26,334,88

 

 

Page 17

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 9 of 16

 

 

6:07 PM JURAVIN INC
42/08/49 Profit & Loss
Accrual Basis January through December 2018
dan - De...
Ordinary Income/Expense
Income
Other Income 3,008.00
Sales/ Income 91,280.00
Total Income 94,288.06
Expense
Advertising 27 489.00
Bank Fees 396.00
Cabie & Internet 183.00
Commission & Fees 150.00
Computer Software Supplies $10.00
Dues & Subscriptions 2,444.00
Entertainment 109.00
insurance 3,969.00
Legal & Professional Fees 12,878.00
Meais §,220.00
Office Expense 3,805.00
Office Supplies 3,364.00
Postage 3,549.00
Promotional 189.00
Repairs and Maintenance 364,00
Research Expenses 558.00
Taxes and Licenses 452,00
Telephone 5,642.00
Travel 24,537.00
Utilties 2,694.00
Total Expense 98,602.06
Net Ordinary Income ~4,314.00
Net Income -4,314.00

Page 1

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 10 of 16

Debtor Name Now kK hel GEA dy t All Case number. / e “lo Eof

 

a Exhibit A-3: Statement of Gash Flows for [Name of Controlled Non-Debtor Entity] for period ending [date]

[Provide a statement of changes in cash position for the following periods:
{B For the initial repart:

a. the period between the end of the preceding fiscal year and the end of the most recant 3-month pariod of
the current fiscal year; and

b. the prior fiscal year.
(ii) For subsequent reports, since the closing date of the last repart.

Descrihe the source of this informatlan.]

See Attached

Official Form 426 Perlodic Report About Controiled Non-Debtor Entlty’s Value, Operations, and Profitability page 6

 

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 11 of 16

 

4:56 PM JURAVIN ING
42/06/19 Statement of Cash Flows
January through October 2019
Jan - Oct 49
OPERATING ACTIVITIES ‘ ,
Net Incame -26,334.88
Adjustments te reconcile Net income
to net cash provided by operations:
American Express#§60a -456,02
Loan From MGO -7,044,18
Loan From Shareliolder- 23,704,655
Net cash provided by Operating Activities -10,4790,53
FINANCING ACTIVITIES
Shareholder Distributions 21 (192.42
Net cash provided by Financing Activities 21,192.42
Net cash increase for periad 71,061.89
Gash at beginning of period 423,57
Cash at and of pariod 11,485.46

 

Page 7

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 12 of 16 ;

Debtor Name No AQ KA EL STO AAGL id/ Case number ie “lo e wa f

 

MME hibit A-4: Statement of Changes in Shareholders'/Partners’ Equity (Deficid for [Name of Controlled Non-Debtor Entity}
for period ending [date|

[Provide a statement of changes in shareholders'fpartners equity (deficit) for the following petlods:
(i) For the Initial report:

a, the period between the end of the preceding fiscal year and the end of the mast recent 3-month period of
the current fiscal year; and

b, the prior fiscal year,

 

(i) For subsequent reports, since the closing date of the last report.

Deseribe the source of this information, ]

 

Official Farm 426 Perladic Report About Controlled Non-Debtor Entity’s Valua, Operations, and Profitabllity page 7

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 13 of 16

 

Debtor Name Nevo é ACL SOA x) Q) f at Case number, bv to D f

ma Exhibit B: Description of Operations for [Name of Cantrotled Non-Bebtor Entity]

{Describe the natura and extent of the Debtor's interest in the Controlled Non-Debtor Entity.

Daseribe the business conducted and Intended to ba conducted by the Controlled Non-Debtor Entity, facusing an the
entity's dominant business seqmants.

Daserlbe the source of this information.]

 

 

Official Form 426 Perladic Report About Controfled Non-Debtor Entity’s Value, Operations, and Profitability page 8

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 14 of 16

Debtor Nama Doe Ax e A GLA AO (A) Case number. [§ to€F-/

A oe GC: Bescription of Intercompany Claims

[List and describe tha Controlled Non-Debtor Entity's claims against any other Contralied Non-Debtor Enfity, together with
the basis for such claims and whether each claim fs contingent, unilquidated or disputed,

 

Describe the source of this information]

Not Applicable

 

Officlal Form 426 Parlodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Frofitabllily page 9

 

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 15 of 16

\ —, GC .
Debtor Name Loy } KA a An va ARC Ai Casa number. [S Ck f

P| Exhibit D: Allocation of Tax Liabilities and Assets

[Describe haw Income, lesses, tax payments, tax refunds, or other tax attributes relating to federal, state, ar local taxes
have been allocated between or among the Controlled Non-Debtor Entity and one or mora other Controlled Non-Debtor

Eniities,

 

include a copy of each tax sharing or tax allocation agreement to which the entity Is a party with any other Controlled
Non-Debtor Enély.

Describe the source of this information]

See "Income Taxes" section of the General Notes of the Periodic Report

Offlelal Farm 426 Periadic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitabllity page 10

 
Case 6:18-bk-06821-KSJ Doc 217 Filed 12/09/19 Page 16 of 16

N . —p
Debtor Name Lo A ph df é. ho Wi A a fhe Gase number. [ & Shy /

Exhibit E: Description of Controiled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees
otherwise payable by a Debtor

[Describe any payment mada, or obligations incurred {or claims purchased), by the Controlled Non-Debtor Entity in
connection with any claims, administrative expanses, or professional fees that have been or could be asserted against

any Debtor.

Describe the source of this information.

 

Official Form 426 Perlodic Report About Controllad Non-Debtor Entity's Value, Operations, and Profitablilty page 114

 
